DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(a) and (l) because they are not black and white drawings with solid black lines (MPEP 608.02).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 11 is objected to because line 9 contains a grammatical error: “an switch” should be - - a switch- -. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lutzenberger (US 4652067) in view of Read (US 5418521). 
Claim 1: Lutzenberger discloses an electric plug (10, Fig 1) comprising: a housing (68, Fig 1); a plurality of electrically conductive prongs (40, 42, 44) extending from a second side (left side, Fig 1) of the housing, the plurality of electrically conductive prongs (40, 42, 44) each configured to be electrically coupled to a source of electric power when the prongs are inserted into an electric power outlet; and  an electric switch (160, Fig 2) disposed within the housing. 
Lutzenberger does not disclose a cable attached to and extending from a first side of the housing, the cable comprising a plurality of electrically conductive wires. 
However, Lutzenberger (col 6, lines 11-12) discloses coupling to an electrical circuit through a cable. Read discloses a cable (42) attached to and extending from a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Lutzenberger with a cable extending from a first side of the housing in order to facilitate coupling to electrical circuits of various applications.  
The combination of Lutzenberger and Read further discloses the electric switch 160 configured to electrically couple at least one of the electrically conductive prongs (40, 42, 44) to the cable.
	Claim 2: Lutzenberger further discloses the electric switch (160) comprises a 15plunger (58) extending from the second side of the housing, the plunger configured to electrically couple the at least one of the plurality of electrically conductive prongs (42, 44) to the cable when the prongs are inserted to the electric power outlet.  
Claim 3: Lutzenberger further discloses the electric switch is configured to electrically couple the at least one of the plurality of electrically conductive prongs 20to the cable after (col 3, lines 43-46) the plurality of electrically conductive prongs are electrically coupled to the source of electric power.  
Claim 4: Lutzenberger further discloses the plunger (58) extends from the housing at a distance less than a distance that the prongs (40, 42, 44) extend from the housing (Fig 1).  
Claim 5: Lutzenberger further discloses the plunger is configured to be 25depressed (col 3, lines 20-23) into the housing when the plurality of electrically conductive prongs are inserted into the electric power outlet.  
Claim 6: Lutzenberger further discloses the electric switch is configured to electrically decouple the at least one of the plurality of electrically conductive prongs from the cable before the plurality of electrically conductive prongs are electrically decoupled from the source of electric power (Fig 2).  
Claim 57: Lutzenberger further discloses the plunger is configured to be moved out of the housing when the plurality of electrically conductive prongs are removed from the electric power outlet (col 5, lines 11-13).  
Claim 8: Lutzenberger further discloses the plunger is configured to close an electrical contact between the at least one of the prongs and the cable when the 10plunger is depressed (Fig 2, col 3, lines 39-43).  
Claim 9: Lutzenberger further discloses the switch (160) comprises a biasing means (100) configured to move the plunger out of the housing when the plurality of electrically conductive prongs are electrically decoupled from the source of electric power.  
Claim 11: Lutzenberger discloses an electric plug (10) comprising: a housing (68, Fig 1); a plurality of conductive prongs (40, 42, 44) and a plunger (58) extending from the housing, wherein the prongs are fixed to the housing (as shown in Fig 1), the prongs extend further from the housing than the plunger (as shown in Fig 1), and wherein the plunger is movable into and out of the housing (col 3, lines 20-23); a switch (160) disposed within the housing (Fig 4A) and attached to the plunger (as shown in Fig 2), the switch configured to electrically couple at least one of the conductive prongs to a -8-cable when the plunger is moved into the housing and to electrically decouple the at 
Lutzenberger does not disclose a cable attached to and extending from the housing, the cable 25comprising a plurality of electrically conductive wires. However, Lutzenberger (col 6, lines 11-12) discloses coupling to an electrical circuit through a cable. In addition, Read discloses a cable (42) attached to and extending from a first side of a housing (52) the cable comprising a plurality of electrically conductive wires (46, 48, 50). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Lutzenberger with a cable extending from a first side of the housing in order to facilitate coupling to electrical circuits of various applications.  
	Claim 12: Lutzenberger discloses wherein the prongs extend from the 5housing further than the plunger extends from the housing (Fig 1).  
	Claim 14: Lutzenberger discloses 10the electric switch (160) is configured to electrically couple the plurality of conductive prongs to the cable after (col 3, lines 43-46)  the plurality of conductive prongs are electrically coupled to an electric power outlet and to electrically decouple (col 5, lines 11-13) the plurality of conductive prongs from the cable before the plurality of conductive prongs are electrically decoupled from the electric power 15outlet.  
Claim 15: Lutzenberger discloses wherein the plunger is configured to be moved into the housing (col 3, lines 20-23) when the plurality of conductive prongs are inserted 
Claim 2016: Lutzenberger discloses wherein the plunger is configured to close electrical contacts between the at least one of the conductive prongs and the cable when the plunger is depressed and to open the electrical contacts between the at least one of the conductive prongs and the cable when the plunger is not depressed (col 3, lines 37-43).  .  
Claim 17: Lutzenberger discloses further comprising a biasing means (100) 25configured to open the switch when the plunger is not moved into the housing by manual force and to allow the plunger to be moved into the housing by manual force.  
Claim 18: Lutzenberger discloses wherein the electric power outlet (14) is configured to provide electric power to the prongs when the prongs are inserted into the electric power outlet.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lutzenberger and Read, as applied to claims 1 and 11, respectively, above and further in view of Banner (US 3924914).
Claim 1510 and 13: Lutzenberger and Read do not disclose a light source configured to be illuminated when the electric switch electrically couples the at least one of the plurality of electrically conductive prongs to the cable; or a light source electrically connected to the switch and configured to be electrically connected to the at least one of the conductive prongs when the electric switch electrically couples the at least one of the conductive prongs to the cable.  Banner discloses a light source (15, Fig 6) . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0039136, US 9431779, US 8740640, and US 4118690 disclose plugs with lights. US 20150137770, US 6150940 and US 7268683 each disclose a plug with a plunger. US 20070149013, US 3596019 and US 10038283 each disclose a power switching function between a plug and a receptacle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833